DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication as filed on 10 MAY 2022.
Amendment to claims 1,9, and newly added claims 12 & 13 are entered and considered. 
Claims 1-13 pending and examined. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018-145389, filed on August 1st, 2018. 	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 	The current claims are being examined according to the earliest effective filing date, July 1st, 2019. An earlier effective filing date of August 1st, 2018 may be granted upon receipt of a certified English translation. 
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first controller configured to count the number of mobile terminals…” and “a second controller that creates fee data…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 9 are objected to because of the following informalities: the newly amended portions of these claims appear to contain a minor grammatical informality or a potential lack of antecedent basis. The limitation “wherein two or more mobile terminals” is presumed to be intended to take antecedent basis from the “counted” number in the prior limitation, however the “counted” number was not determined to be “geographically and temporally closer.” Examiner suggests adding “the” after wherein. Examiner suggests clarification of this issue throughout the limitation in the interest of compact prosecution. 
Claim 13 objected to because of the following informalities:  Claim 13 appears similar in structure to claim 12, upon which it depends. However, claim 12 explicitly requires that the “vehicle” in question is the “vehicle on which the display apparatus is positioned”, while claim 13 only recites a “vehicle.” In the interest of compact prosecution Examiner has assumed Applicant intends that claim 13 relies on the antecedent basis of claim 12 as per the vehicle, however, clarification would be helpful. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Binkley, in view of Rahle et al. (US 2017/0109796 A1), hereinafter Rahle, further in view of Flack et al. (US 2017/0243249 A1), hereinafter Flack, further in view of Nakamura et al. (US 2016/0218815 A1), hereinafter Nakamura
	As per claim 1, 9:  Binkley discloses an advertising system comprising one or more vehicles and an information processing apparatus, the information processing apparatus distributing one or more advertisements to the one or more vehicles, 	the vehicle comprising: 
	a display apparatus on which an advertisement received from the information processing apparatus is displayed ([0017] company X wants to participate in Moving Mobile Outdoor Advertising with Retargeting abilities. Once signage has been installed on to a vehicle for the purposes of moving advertising, aspects of the present application [information processing apparatus] may be installed into the same vehicle [0029] a mobile vehicle is festooned with advertising), and 	a first controller configured to:	count a number of mobile terminals that are present in the vicinity of the vehicle at a time when the advertisement is displayed on the display apparatus and send information about the counted number of mobile terminals and an identifier of the advertisement associated with the counted number, to the information processing apparatus ([0036] FIG. 3 … MIATD 200 scans (step 302) radio frequencies to collect (step 304) an identifier of a mobile communication device associated with one of the people 104 within range of the vehicle 102. More specifically, the scanning is carried out by the wireless LAN adapter 208 [first controller] [0043] The identifier in association with the location data may, collectively, be called "impression information.” The impression information may also include an indication of the advertising being displayed by the vehicle 102 at the time that the identifier was collected [0046] One result of analyzing (step 508) the impression information may be a so-called heat map of impressions collected while the vehicle carried out a route. Such a heat map may illustrate more darkly colored areas corresponding to a greater density of collected impressions [FIG. 4] information is received at the analytics site from the vehicle [0025] The advertiser can also set campaign limits on a number of outdoor advertising impressions to target); and 	the information processing apparatus ([0044] Analytics site 406]): 	[creating] fee data on the basis of information received from the vehicle, the fee data being data relating to a fee for the advertisement indicated by the identifier received from the vehicle ([FIG. 4] information is received at the analytics site from the vehicle [0045] FIG. 5 illustrates example steps in a method to be carried out at the analytics site 406. Initially, the analytics site 406 receives (step 502) the impression information. The analytics site 406 may then determine (step 506) whether a request has been received for an analysis of the impression information… Upon determining (step 506) that such a request has been received from a requestor, the analytics site 406 may analyze (step 508) the impression information to generate analytics… Particular analytics that may be of interest to a given advertiser may include analytics related to such factors as… frequency [0049] Cost per thousand [impressions] (CPM) is a common method for pricing advertising on the World Wide Web. [0050] It is contemplated that aspect of the present application may be billed to clients [advertiser] on a CPM basis).
	While Binkley discloses sending information about a counted number of mobile terminals and an identifier of the advertisement, in addition to a first controller, they fail to disclose an identifier being specified by the information processing apparatus, or a second controller. Rahle discloses the following:
	a display apparatus on which an advertisement received from the information processing apparatus is displayed ([0020] “A client device 110 [display apparatus] may execute one or more applications 115 that provide content to a user via the client device 110 or receive interactions from a user via the client device 110,” “The application 115 may obtain content for presentation from … the online system 140 [information processing apparatus].”),	a first controller configured to count a number of [impressions for the advertisement] and send information about the counted number of [impressions] and an identifier of the advertisement associated with the counted number, to the information processing apparatus ([0020] “the application 115 includes instructions from a software development kit (SDK) provided to an entity associated with the application 115 by the online system 140. As further described below in conjunction with FIG. 3, when the instructions from the SDK are executed by a client device 110 that executes the application 115, the application 115 identifies content within the application 115 capable of presenting content from the online system 140 (e.g., an advertisement) to a user and communicates a request for content to the online system 140. When the application 115 receives content from the online system 140, the application 115, by executing the instructions from the online system 140, determines when content provided by the application 115 capable of presenting the received content is visible to or otherwise noticeable by the user and presents the content received from the online system 140 via the content provided by the application 115”, “executing the instructions also causes the application 115 to capture information describing presentation of content from the online system 140 by the application 115 and to communicate the captured information to the online system 140, allowing the online system 140 to account for presentation of content via the application 115 when maintaining information describing presentation of content.” [0055] “The application 115 transmits 340 the captured information from the client device 110 to the online system 140 along with an identifier of the selected advertisement that was presented 330.”), 	the identifier being specified by the information processing apparatus ([0043] “The online system 140 provides instructions to entities providing applications that are executed on client devices 110 to present content”, “An entity includes the instructions in an application 115 and when the instructions are executed by a client device 110 executing the application 115, the application 115 identifies content within the application 115 capable of presenting an advertisement to a user and communicates a request for advertisement content to an online system 140”, “executing the instructions also causes the application 115 to capture information describing presentation of the advertisement from the online system 140 by the application 115 and to communicate the captured information to the online system 140, allowing the online system 140 to account for presentation of content via the application 115 when maintaining information describing presentation of advertisements selected or provided by the online system 140.” [0045] “the client device 110 executes the instructions from the online system 140 included in the application 115 that identify 305 content presented via the application 115”)	the information processing apparatus comprising:	a second controller ([0023] “FIG. 2 is a block diagram of an architecture of the online system 140. For example, the online system 140 is a social networking system. The online system 140 shown in FIG. 2 includes a user profile store 205, a content store 210, an action logger 215, an action log 220, an edge store 225, an advertisement request (“ad request”) store 230, a content selection module 235, and a web server 240. In other embodiments, the online system 140 may include additional, fewer, or different components for various applications.”) configured to: 	based on the information received from the [display apparatus], determine whether the [display apparatus] is to stop or continue display of the advertisement ([0055] “if the captured information satisfies one or more rules identifying an impression of the selected advertisement, the online system 140 stores information identifying an impression in association with the identifier of the selected advertisement or modifies stored information associated with the identifier of the selected advertisement to indicate an impression of the selected advertisement occurred” [0058] “the application 115 determines when to present 330 the selected advertisement via identified content presented via the application 115 and when to cease 350 presentation of the selected advertisement via the application 115, while instructions provided to the application 115 by the online system 140 automate the other functionality described above in conjunction with FIG. 3” [0027] “The action logger 215 receives communications about user actions internal to and/or external to the online system 140, populating the action log 220 with information about user actions”); and	in response to determining that the [display apparatus] is to stop the display of the advertisement, send a command to end the display of the advertisement to the [display apparatus] ([0056] “certain interactions cause the application to cease presentation of the selected advertisement”)	Binkley and Rahle are analogous references, as both are related to counting advertisement impressions. Binkley discloses an advertising vehicle that sends viewer count information to an information processing server that calculates fee data. Additionally, Binkley discloses a first controller present at the advertising vehicle/device. However, they fail to disclose a second controller or specification of an advertisement identifier. Rahle discloses a mobile device advertising system, wherein the mobile device hosts an application (e.g., first controller) in communication with an online system (e.g., second controller) that provides the mobile application with advertisements, advertisement identifiers, and all operating instructions. While Rahle’s disclosure is only able to count either 0 or 1 impressions at a time, as the display device is that of a single’s user, Rahle and Binkley are analogous as both disclose systems where a second, remote controller is in communication with a first controller that is gathering advertisement impression information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rahle into Binkley. Separating components of the information processing apparatus into at least two controllers provides a clear and distinct relationship between components of the system, benefiting those who develop the hardware and software components, expediting technical troubleshooting, and other development tasks. Additionally, off-site storage and processing locations (e.g, storing advertisements on a remote server instead of in a vehicle or mobile device) may reduce the computational requirements for first controllers. 	Furthermore, Rahle cures the deficiencies of Binkley, and discloses making a determination if the advertisement is to stop or continue being displayed in response to received information based on received information. Combining the vehicular advertising system of Binkley into the advertising system of Rahle would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Both disclosures seek to obtain a count of impressions for the displayed advertisement. While Binkley fails to explicitly disclose ending the display of an advertisement, they motivate the combination in [0025] “For advertisers to avoid wasting budget allocations and gain desired results, the advertisers prefer accurate analytics related to campaigns performance. It may be considered that aspects of the present application enable advertisers to track metrics such as ROI, gross profit and profit for a particular advertising campaign, both in real time and for past time frames. Advertisers can use these metrics to gain an understanding of campaign performance. That understanding can be employed when making informed decisions regarding whether to continue the campaign, stop the campaign, expand the campaign, etc. The advertiser can also set campaign limits on a number of outdoor advertising impressions to target, thereby avoiding overspending or underspending.” Rahle’s disclosure seeks to “instantly” stop an advertisement based on live impression information, and implementing such limitations into Binkley would be beneficial to stakeholders by avoiding wasting budget allocations and gain desired results.
While the combination discloses all the limitations above, and while both Binkley and Rahle disclose wherein a counting occurs, for purposes of accounting/billing/charging an impression, the combination does not specifically disclose wherein based on a positional consideration, an impression may be excluded from said count. Flack however does teach:  
Wherein two or more mobile terminals are geographically and temporally [indicative of a condition pertaining to the two elements], the counted number is decreased by a [number of mobile terminals meeting the condition] (at least [0032] “The environmental filter 120 may take into consideration the distance a vehicle can see vehicle A (e.g., 250 feet) and adjust the impression value accordingly. For example, in the case of an estimated visibility of 250 feet, those potential impressions associated with vehicles in the segment more than 250 feet away from vehicle A are not counted in determining the number of impressions for the segment. This filtered number of impressions for the segment is then processed based on a score for vehicle A's miles that takes into account current speed as a ratio to free flow speed (traffic flow conditions) as well as time of day 104.” See also [025, 027] for discussion of count including vehicles and subsequent passengers). Binkley/Rahle and Flack are analogous references as all disclose vehicular advertising systems. Binkley’s advertising vehicle is capable of counting a number of nearby mobile terminals, however fails to disclose filtering the count based on positional relationships. Flack discloses a vehicular advertising system which uses a variety of method to determine nearby vehicles which are counted, and then it is determined if they are to be excluded from the count based on a positional relationship between the advertising vehicle and any nearby viewers (e.g., greater than a threshold distance, traveling opposite direction, etc.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Flack and Binkley. Binkley motivates the combination in [0022], “It is known to track conversion metrics associated with static advertising. However, many factors contribute to less than satisfactory results. Such factors include signal variability and directional interferences. Indeed, a static billboard can only be seen within a range of angles on the front side of the billboard.” Applying Flack’s positional relationships for nearby terminals (vehicles) to Binkley’s count would improve the value and significance in the conversion metrics gathered. 
Although the combination as cited teaches all the limitations above, and while Binkley/Rahle/Flack each disclose vehicular advertising, and while Flack at least contemplates that a vehicle may have multiple passengers (see 0025, 027) thereby resulting in the possibility of duplicate impressions being removed from the filtering of Flack, and while Flack explicitly discloses that  combination of temporary relationship between the recipient and the broadcaster, the combination does not explicitly disclose that the relationship between the two is deemed to be a duplicate. 
Nakamura however, does disclose: 
Wherein two or more mobile terminals that are geographically and temporally closer together than a threshold are deemed to be duplicates, and [deleting] duplicates (at least fig 19 and related text, including [084-085] “…case where the overlapped mobile terminal IDs exist, in other words, data of the same mobile terminal ID and the same speaker ID are transmitted, the overlapped data is deleted …” at [0103] “data of an overlapped mobile terminal ID are deleted from the terminal position information data base 36 (step S31).” At [0112-0115, 0126-129] the third embodiment discloses using the position/removed overlapped information for purposes of avoiding targeting of the user walking around in a given area a repeated amount of times over a given period – i.e. the advertisement is suppressed to the given user as a duplicate). Nakamura is analogous to the combination of Brinkley/Rahle/Flack, as all references are directed to methods of facilitating advertising and accounting/paying for the advertisements. In particular, one of ordinary skill in the art at the time of the invention would have found it obvious to include the georeferenced de-duplication process of Nakamura as combined with the aforementioned combination, as Nakamura specifically discloses specifically that managing or removing duplicate entries is desirable in that it improves the customer attraction effect (090) and therefore the efficacy of the advertisement itself. Further, Nakamura discloses that monitoring duplicate viewers prevents the user’s attentions to the advertisement from being reduced. As such it would have been obvious to consider the geospatial elements as they pertain to a user’s consumption of an advertisement in a mobile environment. 
	As per claim 2, Binkley and Rahle disclose the advertising system according to claim 1, and Binkley also discloses the following:
	wherein the first controller counts the number of mobile terminals that are present in the vicinity of the vehicle and have established communication with the vehicle ([0033] a mobile communication device with the Wi-Fi radio enabled typically broadcasts an identifier that uniquely identifies the mobile communication device. [0034] a mobile communication device with the Bluetooth radio enabled typically broadcasts an identifier that uniquely identifies the mobile communication device [0036] FIG. 3 illustrates example steps in a method to be carried out at the MIATD 200 as the vehicle 102 (see FIG . 1) moves about in the environment 100. As discussed hereinbefore, the MIATD 200 scans (step 302) radio frequencies to collect (step 304) an identifier of a mobile communication device associated with one of the people 104 within range of the vehicle 102).
	As per claim 3, Binkley and Rahle disclose the advertising system according to claim 2, and Binkley also discloses the following:
	wherein the first controller counts the number of mobile terminals that are present in an area in which the advertisement is visible ([0022] Wi-Fi signals and Bluetooth signals are both electromagnetic signals that vary in strength based, in part, on distance and multipath interference. Notably, data from electromagnetic signals that emanate from a mobile device positioned behind a static outdoor advertisement may be collected in a manner that does not take into account that the individual associated with the mobile device cannot see the static outdoor advertisement [0037] When mobile communication device users leave Wi-Fi turned on for their mobile communication devices, the mobile communication device is constantly sending out a Wi-Fi beacon. The Wi-Fi beacon can generally be detected within a particular range of the mobile communication device… The outdoor range is greater than 30 meters but cannot be accurately determined since the range depends on several environmental factors. Since, the MIATD 200 is placed within a moving vehicle, we can safely assume the range is approximately 30 meters).
	The Examiner notes that while Binkley has been found to teach the additional limitations of claim 2, in the interest of compact prosecution, the Examiner notes that Rahle discloses the following:
	Wherein the first controller counts the number of [impressions from the mobile device displays in which the advertisement is visible] ([0055] “Alternatively, the online system 140 communicates a request to the application 115 for the captured information, and the application 115 transmits 340 the captured information to the online system 140 in response to receiving the request. In other embodiments, the application 115 transmits 340 the captured information when certain criteria are satisfied. For example, the application 115 transmits 340 the captured information when the selected advertisement has been presented 330 for a threshold length of time or when the amount of the selected advertisement visible (or audible) to the user via the application 115 increases or decreases by a specified percentage or amount. The online system 140 stores the captured information along with the identifier of the selected advertisement and applies one or more rules to the description of the duration the selected advertisement was presented 330.” [0057] “In various embodiments, the application 115 determines whether at least a threshold amount of the identified content is visible within a field of view of the user within the application. If less than the threshold amount of the identified content is visible within user's field of view within the application, the application 115 determines 345 the identified content is not presented to the user and ceases 350 presentation of the selected advertisement via the identified content”)
	As per claim 4, Binkley and Rahle disclose the advertising system according to claim 2, and Binkley also discloses the following:
	[counting the] number of mobile terminals that are present in the vicinity of the vehicle at a time when the advertisement is displayed on the display apparatus ([0036] FIG. 3 … MIATD 200 scans (step 302) radio frequencies to collect (step 304) an identifier of a mobile communication device associated with one of the people 104 within range of the vehicle 102. More specifically, the scanning is carried out by the wireless LAN adapter 208 [first controller] [0043] The identifier in association with the location data may, collectively, be called "impression information.” The impression information may also include an indication of the advertising being displayed by the vehicle 102 at the time that the identifier was collected [0046] One result of analyzing (step 508) the impression information may be a so-called heat map of impressions collected while the vehicle carried out a route. Such a heat map may illustrate more darkly colored areas corresponding to a greater density of collected impressions [FIG. 4] information is received at the analytics site from the vehicle [0025] The advertiser can also set campaign limits on a number of outdoor advertising impressions to target)
	While Binkley discloses counting a number of nearby terminals, they fail to disclose positional relationships or count filtering. Flack discloses the following:
	[counting the number of terminals that are present in the vicinity of the vehicle at a time when the advertisement is displayed on the display apparatus] ([0023] “one or more of the vehicles 13 may be equipped with digital signage capable of conveying the desired messaging.” [0027] “FIG. 2 illustrates visual impressions corresponding to visualization of a target vehicle with exterior graphic messaging. In FIG. 2 people 100 in other vehicles are visually able to see 101 vehicle A's exterior graphic messaging 102. The people are in other vehicles 100 driving on the same road in either direction or freeway/highway.” [0032] “The environmental filter 120 may take into consideration the distance a vehicle can see vehicle A (e.g., 250 feet) and adjust the impression value accordingly. For example, in the case of an estimated visibility of 250 feet, those potential impressions associated with vehicles in the segment more than 250 feet away from vehicle A are not counted in determining the number of impressions for the segment.”)	a first controller [configured to determine a] positional relationship between detected terminal and [an advertising] vehicle ([0030] “By referencing the segment mile table and the traffic volume data, a segmented traffic volume 124 can be derived. Combining 126 vehicle A GPS data 119 segmented traffic volume 125 and applying an environmental filter 121, an output is generated that is obtainable via an API 128 and thus retrievable 129 as a presentable set of impression data for vehicle A 130.” [0031] “As vehicle A travels through each road segment which, again, is a representation of 15 minutes of distance, a percentage 134 of segment completion by vehicle A is tracked. Each road segment may be associated with a number of vehicles 135 corresponding to, for example, the number of vehicles within the road segment at a given time. This number of vehicles may be determined in accordance with historical traffic data 123, real-time traffic data, or some combination thereof”)	[filter the] detected terminals by excluding one or more terminals, from which [an] advertisement is supposed to be invisible based on the determined positional relationship ([0032] “The environmental filter 120 may take into consideration the distance a vehicle can see vehicle A (e.g., 250 feet) and adjust the impression value accordingly. For example, in the case of an estimated visibility of 250 feet, those potential impressions associated with vehicles in the segment more than 250 feet away from vehicle A are not counted in determining the number of impressions for the segment.”), and 	[count] a number of the remaining terminals after the filtering as the counted number of terminals that are present in the vicinity of the [advertising] vehicle at a time when the advertisement is displayed on the display apparatus ([0032] “The environmental filter 120 may take into consideration the distance a vehicle can see vehicle A (e.g., 250 feet) and adjust the impression value accordingly. For example, in the case of an estimated visibility of 250 feet, those potential impressions associated with vehicles in the segment more than 250 feet away from vehicle A are not counted in determining the number of impressions for the segment. This filtered number of impressions for the segment is then processed based on a score for vehicle A's miles that takes into account current speed as a ratio to free flow speed (traffic flow conditions) as well as time of day 104.”).	Binkley and Flack are analogous references as both disclose vehicular advertising systems. Binkley’s advertising vehicle is capable of counting a number of nearby mobile terminals, however fails to disclose filtering the count based on positional relationships. Flack discloses a vehicular advertising system which uses a variety of method to determine nearby vehicles which are counted, and then it is determined if they are to be excluded from the count based on a positional relationship between the advertising vehicle and any nearby vehicles (e.g., greater than a threshold distance, traveling opposite direction, etc.…) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Flack and Binkley. Binkley motivates the combination in [0022], “It is known to track conversion metrics associated with static advertising. However, many factors contribute to less than satisfactory results. Such factors include signal variability and directional interferences. Indeed, a static billboard can only be seen within a range of angles on the front side of the billboard.” Applying Flack’s positional relationships for nearby terminals (vehicles) to Binkley’s count would improve the value and significance in the conversion metrics gathered.
	As per claim 5, Binkley and Rahle disclose the advertising system according to claim 2, and Binkley also discloses the following:
	[counting the] number of mobile terminals that are present in the vicinity of the vehicle at a time when the advertisement is displayed on the display apparatus ([0036] FIG. 3 … MIATD 200 scans (step 302) radio frequencies to collect (step 304) an identifier of a mobile communication device associated with one of the people 104 within range of the vehicle 102. More specifically, the scanning is carried out by the wireless LAN adapter 208 [first controller] [0043] The identifier in association with the location data may, collectively, be called "impression information.” The impression information may also include an indication of the advertising being displayed by the vehicle 102 at the time that the identifier was collected [0046] One result of analyzing (step 508) the impression information may be a so-called heat map of impressions collected while the vehicle carried out a route. Such a heat map may illustrate more darkly colored areas corresponding to a greater density of collected impressions [FIG. 4] information is received at the analytics site from the vehicle [0025] The advertiser can also set campaign limits on a number of outdoor advertising impressions to target)
	While Binkley discloses counting a number of nearby terminals, they fail to disclose positional relationships or count filtering. Flack discloses the following:
	[counting the number of terminals that are present in the vicinity of the vehicle at a time when the advertisement is displayed on the display apparatus] ([0023] “one or more of the vehicles 13 may be equipped with digital signage capable of conveying the desired messaging.” [0027] “FIG. 2 illustrates visual impressions corresponding to visualization of a target vehicle with exterior graphic messaging. In FIG. 2 people 100 in other vehicles are visually able to see 101 vehicle A's exterior graphic messaging 102. The people are in other vehicles 100 driving on the same road in either direction or freeway/highway.” [0032] “The environmental filter 120 may take into consideration the distance a vehicle can see vehicle A (e.g., 250 feet) and adjust the impression value accordingly. For example, in the case of an estimated visibility of 250 feet, those potential impressions associated with vehicles in the segment more than 250 feet away from vehicle A are not counted in determining the number of impressions for the segment.”)	a first controller [configured to determine] changes in positional relationship between detected terminal and [an advertising] vehicle ([0030] “By referencing the segment mile table and the traffic volume data, a segmented traffic volume 124 can be derived. Combining 126 vehicle A GPS data 119 segmented traffic volume 125 and applying an environmental filter 121, an output is generated that is obtainable via an API 128 and thus retrievable 129 as a presentable set of impression data for vehicle A 130.” [0031] “As vehicle A travels through each road segment which, again, is a representation of 15 minutes of distance, a percentage 134 of segment completion by vehicle A is tracked. Each road segment may be associated with a number of vehicles 135 corresponding to, for example, the number of vehicles within the road segment at a given time. This number of vehicles may be determined in accordance with historical traffic data 123, real-time traffic data, or some combination thereof. In the specific case of FIG. 5, 3 road segments 131 132 and 133 have been traversed by vehicle A, where segments 131 and 132 have been 100% travelled and segment 133 has been 50% travelled. Segment 131 has 2 vehicles, segment 132 has 1 vehicle and segment 133 has 2 vehicles. Based on this segment traffic, vehicle A has received impressions from 4 vehicles. This assumes an exemplary approach in which estimates of the total number of vehicles capable of viewing vehicle A with each segment are added. Each such estimate may be obtained, for example, by using the percentage of each segment travelled by vehicle A in conjunction with historical data concerning the number of vehicles present within the relevant portions of the segment at the relevant times (i.e., the times at which vehicle A was positioned within various parts of the segment).”)	[filter the] detected terminals by excluding one or more terminals, from which [an] advertisement is supposed to be invisible based on the determined changes in the positional relationship ([0032] “The environmental filter 120 may take into consideration the distance a vehicle can see vehicle A (e.g., 250 feet) and adjust the impression value accordingly. For example, in the case of an estimated visibility of 250 feet, those potential impressions associated with vehicles in the segment more than 250 feet away from vehicle A are not counted in determining the number of impressions for the segment.”), and 	[count] a number of the remaining terminals after the filtering as the counted number of terminals that are present in the vicinity of the [advertising] vehicle at a time when the advertisement is displayed on the display apparatus ([0032] “The environmental filter 120 may take into consideration the distance a vehicle can see vehicle A (e.g., 250 feet) and adjust the impression value accordingly. For example, in the case of an estimated visibility of 250 feet, those potential impressions associated with vehicles in the segment more than 250 feet away from vehicle A are not counted in determining the number of impressions for the segment. This filtered number of impressions for the segment is then processed based on a score for vehicle A's miles that takes into account current speed as a ratio to free flow speed (traffic flow conditions) as well as time of day 104.”).	Binkley and Flack are analogous references as both disclose vehicular advertising systems. Binkley’s advertising vehicle is capable of counting a number of nearby mobile terminals, however fails to disclose filtering the count based on positional relationships. Flack discloses a vehicular advertising system which uses a variety of method to determine nearby vehicles which are counted, and then it is determined if they are to be excluded from the count based on a positional relationship between the advertising vehicle and any nearby vehicles (e.g., greater than a threshold distance, traveling opposite direction, etc.…) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Flack and Binkley. Binkley motivates the combination in [0022], “It is known to track conversion metrics associated with static advertising. However, many factors contribute to less than satisfactory results. Such factors include signal variability and directional interferences. Indeed, a static billboard can only be seen within a range of angles on the front side of the billboard.” Applying Flack’s positional relationships for nearby terminals (vehicles) to Binkley’s count would improve the value and significance in the conversion metrics gathered.
	As per claim 6, Binkley and Rahle disclose the advertising system according to claim 1. While Binkley teaches counting terminals and time analytics ([0023]), they fail to specify unit times. Nakamura discloses the following:
	wherein the first controller counts the number of mobile terminals every unit time ([0084] Information of the plurality of user's mobile terminals 200 is sequentially added to the terminal position information data base 36. Therefore, the terminal number calculator 33 of the information distribution server 300 counts the number of the mobile terminals 200 acquiring the speaker ID every predetermined interval (for example, for three seconds). See also [FIG. 6, related texts]). 	Binkley and Nakamura are analogous references as both are related to counting mobile terminals in proximity of a given device. Binkley discloses counting mobile terminals with a first controller, as well as providing impression and time analytics, as well as frequency reports. Nakamura discloses counting mobile devices each predetermined interval, i.e. unit time. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakamura’s unit times into Binkley’s count. Binkley discloses an impression frequency and time. Frequency is defined as a rate of an event over a particular period of time, motivating the incorporation of a unit time measurement. 
	As per claim 7, Binkley and Rahle disclose the advertising system according to claim 1, and Binkley also discloses the following:
	wherein the first controller counts the number of mobile terminals for each of advertisements displayed on the display apparatus ([0043] The identifier in association with the location data may, collectively, be called "impression information.” The impression information may also include an indication of the advertising being displayed by the vehicle 102 at the time that the identifier was collected [0046] One result of analyzing (step 508) the impression information may be a so-called heat map of impressions collected while the vehicle carried out a route. Such a heat map may illustrate more darkly colored areas corresponding to a greater density of collected impressions).
Claim 8, 12 is rejected under 35 U.S.C. 103 as being unpatentable over Binkley, in view of Rahle, in view of Flack, in view of Nakamura, and further in view of High et al. (US 2017/0132663 A1), hereinafter High.
	As per claim 8, Binkley and Rahle disclose the advertising system according to claim 1. Binkley discloses mobile terminals, however fails to specify the terminal environment. High discloses the following:
	wherein the mobile terminals are terminals carried by walkers or terminals provided in vehicles ([0025] In step 210, the system detects one or more user devices in proximity of a display device on an exterior of a motored vehicle… the detected user device may be a portable device carried in another vehicle and/or with a pedestrian).
	Binkley and High are analogous references, as both disclose a system for advertising vehicles to detect nearby mobile devices. Binkley discloses an outdoor system with nearby people and devices, however does not explicitly disclose that the mobile devices are those of pedestrians or devices on a vehicle. High discloses devices in another vehicle and carried by pedestrians. It would have been obvious to one of ordinary skill in the art to specify that Binkley’s “outdoor users” are walking when carrying the terminals. 
As per claim 12,  Binkley/Rahle/Flack/Nakamura teaches all the limitations above.  Binkley discloses  [the first controller counts the number of mobile terminals based on the location of the mobile device receiving the advertisement] ([0036] FIG. 3 … MIATD 200 scans (step 302) radio frequencies to collect (step 304) an identifier of a mobile communication device associated with one of the people 104 within range of the vehicle 102. More specifically, the scanning is carried out by the wireless LAN adapter 208 [first controller] [0043] The identifier in association with the location data may, collectively, be called "impression information.” The impression information may also include an indication of the advertising being displayed by the vehicle 102 at the time that the identifier was collected [0046] One result of analyzing (step 508) the impression information may be a so-called heat map of impressions collected while the vehicle carried out a route. Such a heat map may illustrate more darkly colored areas corresponding to a greater density of collected impressions [FIG. 4] information is received at the analytics site from the vehicle [0025] The advertiser can also set campaign limits on a number of outdoor advertising impressions to target). However, Binkley does not specifically disclose the means of location information as claimed nor excluding a display from a count. 
Flack however does teach: determining whether a mobile terminal is located [in relation to the position of] the vehicle on which the display apparatus is positioned, and excludes from the counted number, any mobile terminal located [in the relational position] of the vehicle on which the display apparatus is positioned (at least [0032] “The environmental filter 120 may take into consideration the distance a vehicle can see vehicle A (e.g., 250 feet) and adjust the impression value accordingly. For example, in the case of an estimated visibility of 250 feet, those potential impressions associated with vehicles in the segment more than 250 feet away from vehicle A are not counted in determining the number of impressions for the segment. This filtered number of impressions for the segment is then processed based on a score for vehicle A's miles that takes into account current speed as a ratio to free flow speed (traffic flow conditions) as well as time of day 104.” See also [025, 027] for discussion of count including vehicles and subsequent passengers), and see fig 2, 5 and related text for further discussion of positioning – in figs 2, 5, clearly some vehicles are unable to see the display as shown in fig 2). 	Binkley/Rahle and Flack are analogous references as all disclose vehicular advertising systems. Binkley’s advertising vehicle is capable of counting a number of nearby mobile terminals, however fails to disclose filtering the count based on positional relationships. Flack discloses a vehicular advertising system which uses a variety of method to determine nearby vehicles which are counted, and then it is determined if they are to be excluded from the count based on a positional relationship between the advertising vehicle and any nearby viewers (e.g., greater than a threshold distance, traveling opposite direction, etc.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Flack and Binkley. Binkley motivates the combination in [0022], “It is known to track conversion metrics associated with static advertising. However, many factors contribute to less than satisfactory results. Such factors include signal variability and directional interferences. Indeed, a static billboard can only be seen within a range of angles on the front side of the billboard.” Applying Flack’s positional relationships for nearby terminals (vehicles) to Binkley’s count would improve the value and significance in the conversion metrics gathered. 
Despite Flack clearly contemplating in figs 2, 5 that the advertisement on the side of a vehicle may not be perceived or fairly counted as having been seen based on the position of the vehicles with regard to the opposite side, and despite Flack clearly disclosing excluding a vehicle in the count based on visibility, in the interest of compact prosecution Examiner notes that Flack does not disclose wherein the positional relationship of the mobile terminal is on the opposite side of the display. 
High however, does teach: the controller determines whether a mobile terminal is located on a side opposite of a side of a vehicle on which the display apparatus is positioned, and [takes an action] based on the mobile terminal located on the side opposite of the side of the vehicle on which the display apparatus is positioned (at least [026, 020, 035] relative positions to the displays are used to change the prioritization of the user – a user facing away from the display would be “excluded” from the display i.e. deprioritized).  High and the cited references are analogous at least in so much as they all disclose means of advertising and tracking conversions therein in a vehicular environment. One of ordinary skill in the art at the time of filing would have found it obvious to determine that a potential viewer is not even physically able to view the advertisement being presented by virtue of being located on the opposite side of the display, as taught by High and the above references, at least in order to avoid deploying or “paying’” for unseen advertisements. One of any skill in the art would have found it obvious to consider if a user is even able to view a display prior to considering that the user would possibly see it. 
As per claim 13,  Binkley/Rahle/Flack/Nakamura teaches all the limitations above.  Binkley discloses  [the first controller counts the number of mobile terminals based on the location of the mobile device receiving the advertisement] ([0036] FIG. 3 … MIATD 200 scans (step 302) radio frequencies to collect (step 304) an identifier of a mobile communication device associated with one of the people 104 within range of the vehicle 102. More specifically, the scanning is carried out by the wireless LAN adapter 208 [first controller] [0043] The identifier in association with the location data may, collectively, be called "impression information.” The impression information may also include an indication of the advertising being displayed by the vehicle 102 at the time that the identifier was collected [0046] One result of analyzing (step 508) the impression information may be a so-called heat map of impressions collected while the vehicle carried out a route. Such a heat map may illustrate more darkly colored areas corresponding to a greater density of collected impressions [FIG. 4] information is received at the analytics site from the vehicle [0025] The advertiser can also set campaign limits on a number of outdoor advertising impressions to target). Binkley contemplates strength of the Bluetooth signal, at 022, however, Binkley does not specifically disclose the means of location information as claimed nor excluding a display from a count. 
Flack however does teach: determining whether a mobile terminal is located within a visible distance from the vehicle using pre stored map information and excludes from the counted number, any mobile terminal not located within the visible distance from the vehicle on which the display apparatus is positioned (at least [0032] “The environmental filter 120 may take into consideration the distance a vehicle can see vehicle A (e.g., 250 feet) and adjust the impression value accordingly. For example, in the case of an estimated visibility of 250 feet, those potential impressions associated with vehicles in the segment more than 250 feet away from vehicle A are not counted in determining the number of impressions for the segment. This filtered number of impressions for the segment is then processed based on a score for vehicle A's miles that takes into account current speed as a ratio to free flow speed (traffic flow conditions) as well as time of day 104.” See also [025, 027] for discussion of count including vehicles and subsequent passengers), and see fig 2, 5 and related text for further discussion of positioning – in figs 2, 5, clearly some vehicles are unable to see the display as shown in fig 2). 	Binkley/Rahle and Flack are analogous references as all disclose vehicular advertising systems. Binkley’s advertising vehicle is capable of counting a number of nearby mobile terminals, however fails to disclose filtering the count based on positional relationships. Flack discloses a vehicular advertising system which uses a variety of method to determine nearby vehicles which are counted, and then it is determined if they are to be excluded from the count based on a positional relationship between the advertising vehicle and any nearby viewers (e.g., greater than a threshold distance, traveling opposite direction, etc.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Flack and Binkley. Binkley motivates the combination in [0022], “It is known to track conversion metrics associated with static advertising. However, many factors contribute to less than satisfactory results. Such factors include signal variability and directional interferences. Indeed, a static billboard can only be seen within a range of angles on the front side of the billboard.” Applying Flack’s positional relationships for nearby terminals (vehicles) to Binkley’s count would improve the value and significance in the conversion metrics gathered. Although Flack discloses a means through which positional consideration are prioritized with visibility as the ultimate goal, it does not specifically disclose reliance on signal intensity. 
High however does disclose: determining whether a mobile terminal is located within a visible distance using pre-stored map information and an intensity of radio wave received by the first controller, and [causing action] based on the mobile terminal not being located within the visible distance from the vehicle (at least [026] “…the user device may be selected from the detected devices based on a first-come-first-served basis as long as the user device is within a predetermined distance threshold from the display device and/or vehicle carrying the display device. The distance between the user device and the display device may be determined based on one or more of the strength of the user device's wireless signal and the user device's GPS coordinate.” High and the cited references are analogous at least in so much as they all disclose means of advertising and tracking conversions therein in a vehicular environment. One of ordinary skill in the art at the time of filing would have found it obvious to determine that a potential viewer is not even physically able to view the advertisement being presented by virtue of being located outside of a display area, as taught by High and the above references, at least in order to avoid deploying or “paying’” for unseen advertisements. One of any skill in the art would have found it obvious to consider if a user is even able to view a display prior to considering that the user would possibly see it and find it effective. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Binkley, in view of Rahle, in view of Flack, in view of Nakamura, and further in view of Freudiger et al. (How Talkative is your Mobile Device, 2015), hereinafter Freudiger. 
	As per claim 10, Binkley and Rahle disclose the advertising system according to claim 1. Binkley also discloses the following:
	the vehicle detects the mobile terminals that are present in the vicinity of the vehicle by broadcasting a [Wi-Fi signal] and subsequently receiving a response [signal] from mobile terminals that have received the [Wi-Fi signal]. ([0035] Also connected to the CPU may be a global positioning system (GPS) module 206. The CPU 202 further maintains a connection to a wireless local area network (LAN) adapter 208 and a memory 210. [0036] MIATD 200 scans (step 302) radio frequencies to collect (step 304) an identifier of a mobile communication device associated with one of the people 104 within range of the vehicle 102. More specifically, the scanning is carried out by the wireless LAN adapter 208 [0037] When mobile communication device users leave Wi-Fi turned on for their mobile communication devices, the mobile communication device is constantly sending out a Wi-Fi beacon. The Wi-Fi beacon can generally be detected within a particular range of the mobile communication device… It is known that it is possible to determine an identity for a manufacturer of a Wi-Fi chipset from the first six characters of a Media Access Control (MAC) address received as part of the Wi-Fi beacon [0040] The wireless LAN adapter 208 may, in some embodiments be specific to known Wi-Fi frequencies. That is, the wireless LAN adapter 208 may operate according to standards established by the Institute for Electrical and Electronic Engineers (IEEE). These standards include those known by references 802.11b, 802.11a, 802.11g, 802.11n and 802.11ac).
	While Binkley discloses broadcasting a signal, they fail to disclose broadcasting a probe packet. Freudiger discloses the following:
	[wherein the Wi-Fi signal broadcasts] a probe packet and subsequently [receives] a response packet from the mobile terminals that have received the probe packet ([Abstract] The IEEE 802.11 standard defines Wi-Fi probe requests as an active mechanism with which mobile devices can request information from access points and accelerate the Wi-Fi connection process… On average, some mobile devices send probe requests as often as 55 times per hour, thus revealing their unique MAC address at high frequency. Even if a mobile device is not charging and in sleep mode, it might broadcast about 2000 probes per hour. [Pg. 2, Col. 1] An important challenge of wireless networks is service discovery. Mobile devices and Wi-Fi Access Points (AP) need a mechanism to efficiently announce their presence to each other. The IEEE 802.11 standard [15] defines two mechanisms to do so: A passive mechanism in which APs periodically advertise their presence to mobile devices using beacons, and an active mechanism in which mobile devices actively search for APs using probe requests. [Pg. 2, Col. 2] Mobile devices listen for beacons on 802.11b/g/n channels, and passively detect nearby APs. The beaconing rate depends on the desired network discovery speed, and acceptable bandwidth overhead. Most APs set a beaconing interval of about 100ms. Mobile devices can respond to beacons with Wi-Fi association frames. In addition to passive discovery, mobile devices can proactively discover APs by sending probe request management frames on 802.11b/g/n channels. Probe requests include a unique device identifier (e.g., the MAC address), a device’s capabilities (e.g., supported 802.11 standards), and can be directed to a specific AP (by indicating its SSID), or broadcasted to all APs within range. Table 1 provides an example of probe requests including the different headers, such as the sequence number (SEQ). Most probe requests are sent in vain as there might not be an AP in proximity. Upon receiving a probe request, an AP informs the client of its presence using a probe response)	Binkley and Freudiger are analogous references, as both disclose the utilization of Wi-Fi signals in order to receive information from mobile devices, such as a unique ID or MAC address. Binkley discloses using signals in order to request data, such as a MAC address, from nearby devices. However, Binkley fails to specify that this is accomplished using a request packet. Freudiger discloses the process of sending request packets and receiving response packets, the process performed in order to obtain information from the mobile device of a nearby user, such as a MAC address. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Freudiger into Binkley. Binkley motivates the combination, as they disclose multiple example embodiments in which the vehicle broadcasts a signal, the mobile device responds to the signal, and information is obtained. Specifying that these signals contain “packets” would have been obvious to one of ordinary skill in the art, as Binkley’s disclosed embodiments are frequently used in packet/probe transmission, as disclosed by Freudiger.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Binkley, in view of Rahle, in view of Flack, in view of Nakamura, in view of Freudiger, and further in view of High. 
	As per claim 11, Binkley, Rahle, and Freudiger disclose the advertising system according to claim 10. Binkley discloses the following: 
	[counting the number of mobile terminals that are present in the vicinity of the vehicle at a time when the advertisement is displayed on the display apparatus] ([0036] FIG. 3 … MIATD 200 scans (step 302) radio frequencies to collect (step 304) an identifier of a mobile communication device associated with one of the people 104 within range of the vehicle 102. More specifically, the scanning is carried out by the wireless LAN adapter 208 [first controller] [0043] The identifier in association with the location data may, collectively, be called "impression information.” The impression information may also include an indication of the advertising being displayed by the vehicle 102 at the time that the identifier was collected [0046] One result of analyzing (step 508) the impression information may be a so-called heat map of impressions collected while the vehicle carried out a route. Such a heat map may illustrate more darkly colored areas corresponding to a greater density of collected impressions [FIG. 4] information is received at the analytics site from the vehicle [0025] The advertiser can also set campaign limits on a number of outdoor advertising impressions to target)
	Freudiger further discloses the following:
	[wherein the Wi-Fi signal broadcasts] a probe packet and subsequently [receives] a response packet from the mobile terminals that have received the probe packet ([Abstract] The IEEE 802.11 standard defines Wi-Fi probe requests as an active mechanism with which mobile devices can request information from access points and accelerate the Wi-Fi connection process… On average, some mobile devices send probe requests as often as 55 times per hour, thus revealing their unique MAC address at high frequency. Even if a mobile device is not charging and in sleep mode, it might broadcast about 2000 probes per hour. [Pg. 2, Col. 1] An important challenge of wireless networks is service discovery. Mobile devices and Wi-Fi Access Points (AP) need a mechanism to efficiently announce their presence to each other. The IEEE 802.11 standard [15] defines two mechanisms to do so: A passive mechanism in which APs periodically advertise their presence to mobile devices using beacons, and an active mechanism in which mobile devices actively search for APs using probe requests. [Pg. 2, Col. 2] Mobile devices listen for beacons on 802.11b/g/n channels, and passively detect nearby APs. The beaconing rate depends on the desired network discovery speed, and acceptable bandwidth overhead. Most APs set a beaconing interval of about 100ms. Mobile devices can respond to beacons with Wi-Fi association frames. In addition to passive discovery, mobile devices can proactively discover APs by sending probe request management frames on 802.11b/g/n channels. Probe requests include a unique device identifier (e.g., the MAC address), a device’s capabilities (e.g., supported 802.11 standards), and can be directed to a specific AP (by indicating its SSID), or broadcasted to all APs within range. Table 1 provides an example of probe requests including the different headers, such as the sequence number (SEQ). Most probe requests are sent in vain as there might not be an AP in proximity. Upon receiving a probe request, an AP informs the client of its presence using a probe response)	Binkley and Freudiger are analogous references, as both disclose the utilization of Wi-Fi signals in order to receive information from mobile devices, such as a unique ID or MAC address. Binkley discloses using signals in order to request data, such as a MAC address, from nearby devices. However, Binkley fails to specify that this is accomplished using a request packet. Freudiger discloses the process of sending request packets and receiving response packets, the process performed in order to obtain information from the mobile device of a nearby user, such as a MAC address. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Freudiger into Binkley. Binkley motivates the combination, as they disclose multiple example embodiments in which the vehicle broadcasts a signal, the mobile device responds to the signal, and information is obtained. Specifying that these signals contain “packets” would have been obvious to one of ordinary skill in the art, as Binkley’s disclosed embodiments are frequently used in packet/probe transmission, as disclosed by Freudiger.
	While Freudiger discloses a response signal, they fail to disclose a direction of movement. High discloses the following:
	the response [signal] from a respective mobile terminal indicates a direction of movement of the respective mobile terminal ([0025] in step 210, a server provides the mobile billboard system with a list of user device(s) having a global positioning system (GPS) coordinate in proximity of the display device system… In another example, the user device may send a connection request via a short range transceiver (e.g. Wi-Fi, Bluetooth etc.) to establish a communication channel. Generally, the detected user device may be a portable device carried in another vehicle and/or with a pedestrian [0026] In some embodiments, the user device may be selected from the detected devices based on a first-come-first-served basis as long as the user device is within a predetermined distance threshold from the display device and/or vehicle carrying the display device. The distance between the user device and the display device may be determined based on one or more of the strength of the user device's wireless signal and the user device’s GPS coordinate. In some embodiments, the user device may be selected based on its position relative to the display device… In some embodiments, the system may determine the user device's direction of travel and deprioritize vehicles traveling in different directions. In some embodiments, if multiple users are detected in step 210, user devices may be prioritized based on their proximity, relative position, and/or direction of travel), and	when the respective mobile terminal is moving in an opposite direction from a direction of movement of the vehicle while the advertisement is displayed on the display apparatus, the respective mobile terminal is excluded from the [selected] mobile terminals that are present in the vicinity of the vehicle at a time when the advertisement is displayed on the display apparatus ([0026] In some embodiments, the user device may be selected from the detected devices based on a first-come-first-served basis as long as the user device is within a predetermined distance threshold from the display device and/or vehicle carrying the display device. The distance between the user device and the display device may be determined based on one or more of the strength of the user device's wireless signal and the user device’s GPS coordinate. In some embodiments, the user device may be selected based on its position relative to the display device… In some embodiments, the system may determine the user device's direction of travel and deprioritize vehicles traveling in different directions. In some embodiments, if multiple users are detected in step 210, user devices may be prioritized based on their proximity, relative position, and/or direction of travel).	Binkley, Freudiger, and High are analogous references as all disclose methods of gathering data from nearby devices. Binkley and Freudiger disclose counting a number of mobile terminals that are near an advertisement by way of request packets, however fail to disclose excluding these devices based on the direction of travel. High discloses excluding devices that are to be selected by the mobile billboard based on direction of travel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine High into Binkley and Freudiger. Excluding a device from selection based on the direction of travel would provide many known benefits, such as lowering a “cost per impression” fee for advertisers by not counting devices that likely did not see the advertisement.   

Response to Arguments
Applicant’s remarks as filed on 10 MAY 2022 have been fully considered. 
On page 7 of the remarks, Applicant restates the prior art rejections and the amendments. On page 8, Applicant argues that neither Binkley nor Rahle disclose the newly amended limitations – Examiner notes neither reference is asserted to. 
Examiner respectfully disagrees with Applicant’s discussion regarding Flack. As cited, Flack notes and counts devices in a given area.  Flack specifically counts the impressions or potential impressions, and then decreases the impressions based on a condition not being met. Put another, Flack executes a count and then filters the total impressions based on a plurality of temporal factors. In the interest of compact prosecution, Examiner suggests Applicant more positively recite the actual resulting counted set that is created and more positively recite the “decrease” step rather than ensconcing it in a wherein limitation. Applicant is further directed to the objection to claim 1 as noted above. Applicant’s remarks regarding the remaining references are noted but are not found persuasive in view of the discussion above. 
With regard to newly amended claims 12, 13, Examiner believes the suggestions regarding claim 1 would advance prosecution of these claims. Applicant is again directed to the objections. Applicant’s remaining remarks regarding the prior art of record with regard to these claims are found to be conclusory at best and therefore unpersuasive/moot in view of the argument above.  
Relevant Prior Art
e Costa et al (US 20180053215 A1) discloses a means of vehicular advertising and conversion counting in particular with regard to the positioning of multiple vehicles involved and considering the direction of travel. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE . KOLOSOWSKI-GAGER/
Primary Examiner
Art Unit 3622



/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622